Citation Nr: 0202250	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  96-13 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.

2.  Whether the appellant has basic eligibility for 
nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The appellant had verified active military service from June 
16 to July 14, 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1995 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which declined to reopen a previously 
denied claim for service connection for postoperative 
residuals of a torn ligament of the right knee and denied 
basic eligibility for a nonservice-connected pension.  

In January 1998, the Board remanded this case back to the RO, 
indicating that, although the appellant had submitted a 
Notice of Disagreement with regard to the RO's April 1995 
decision not to reopen a previously denied claim for service 
connection for postoperative residuals of a torn ligament of 
the right knee on the basis of the submission of new and 
material evidence, the RO had not issued a statement of the 
case (SOC) in response.  In February 1998, the RO issued a 
supplemental statement of the case (SSOC) addressing both of 
the issues on appeal.  In the introductory section and the 
body of a June 1998 decision, the Board noted that the 
appellant had not perfected an appeal on the issue of whether 
new and material evidence had been submitted to reopen a 
claim for service connection for a right knee disorder as the 
claims file contained no submissions that could be 
interpreted as a substantive appeal on this issue.  In that 
decision, the Board also denied the claim for basic 
eligibility for nonservice-connected pension benefits.

The veteran appealed this denial to the United States Court 
of Appeals for Veterans Claims (Court).  In a December 1999 
Joint Motion for Remand, the appellant and the Secretary of 
Veterans Affairs asserted that the June 1998 BVA decision 
should be vacated because the RO had received a submission in 
April 1998 (which was not included in the claims file at the 
time that the case was before the Board in June 1998) that 
could be construed as a Substantive Appeal with regard to the 
issue of whether new and material evidence had been submitted 
to reopen a claim for service connection for a right knee 
disorder.  The Court granted this motion by Order entered the 
same month.  

In a June 2000 decision, the Board affirmed the RO's denial 
of the benefits sought on appeal.  Thereafter, the veteran 
filed an appeal to the Court.  In May 2001, the parties filed 
another Joint Motion for Remand.  By Order entered the same 
month, the Court granted this motion, vacated the June 2000 
BVA decision that determined that no new and material 
evidence have been submitted sufficient to reopen the 
appellant's claim for service connection for a right knee 
disorder and denied the appellant's claim for entitlement to 
a nonservice-connected pension, and remanded the case to the 
Board for readjudication and disposition, consistent with the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).

In a statement dated in January 2002, the veteran's attorney 
appears to be raising a claim of clear and unmistakable error 
(CUE) in the prior final rating decision that denied service 
connection for a right knee disorder.  This matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In an August 1968 rating decision, the RO denied service 
connection for a torn ligament of the right knee; the 
appellant was informed of this decision in the same month but 
did not respond within one year of such notification.

2.  Evidence added to the record since the August 1968 rating 
decision is not, either by itself or in connection with 
evidence already of record, so significant that it must be 
considered to decide fairly the merits of the appellant's 
claim for entitlement to service connection for a right knee 
disorder.

3.  The appellant had active military service for a total of 
29 days during the Vietnam Era, from June 16 to July 14, 
1966.

4.  The appellant did not serve on active duty for 90 days or 
more during a period of war.

5.  The appellant was not discharged or released from service 
for a service-connected disability.

6.  The appellant did not serve on active duty for a period 
of 90 consecutive days or more which began or ended during a 
period of war.

7.  The appellant did not serve on active duty during more 
than one period of war for an aggregate of 90 days or more.


CONCLUSIONS OF LAW

1.  The August 1968 rating decision, denying service 
connection for a torn ligament of the right knee, is final.  
§§ 5103A, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.302, 20.1103 (2001).

2.  New and material evidence has not been received since the 
August 1968 rating decision to reopen the appellant's claim 
for service connection for a right knee disorder.  
38 U.S.C.A. §§  5103A, 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156 (2000); 38 C.F.R. §§ 20.302, 20.1103 
(2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

3.  The criteria for establishing eligibility for VA 
nonservice-connected pension benefits have not been met.  
38 U.S.C.A. §§ 1501, 1502, 1521, 5103A, 7104 (West 1991 & 
Supp. 2001); Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001); 38 C.F.R. 
§§ 3.2, 3.3, 3.6 (2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, during the pendency of the appeal, the VCAA 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  Besides eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, it provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and contains an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments, which apply 
only to claims governed by Part 3 of the Code of Federal 
Regulations, were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  While the VCAA and the regulations implementing 
the VCAA provide in some circumstances for VA to obtain an 
additional medical examination or opinion, special provisions 
apply to claims to reopen finally adjudicated claims filed 
after November 9, 2000 only if new and material evidence is 
presented or secured since the claim was disallowed.  

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a veteran must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West Supp. 2001).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (to be codified as amended at 38 
C.F.R. §§ 3.156(a), 3.159(c)).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the veteran's claim was received prior to that date, 
those regulatory provisions do not apply.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the claims of entitlement 
to nonservice-connected pension benefits and the issue of 
whether to reopen the appellant's claim for service 
connection for a right knee disorder as the RO has complied 
with the notice and duty to assist provisions of the VCAA.  
The Board finds that in this case the appellant and his 
representative were advised by the RO of the information 
required to reopen his claim for service connection for a 
right knee disorder and to establish eligibility for 
nonservice-connected pension benefits and the Board may 
proceed with appellate review.  In this regard, the Board 
notes that collectively, in VA letters dated in January 1995, 
February 1995, and April 1995, and the February 1996 SOC and 
February 1998 SSOC, the veteran was provided with information 
regarding the evidence needed to substantiate his claims.  
The RO undertook development of the record in this case, 
attempting to obtain evidence identified as relevant by the 
veteran.  He was informed of the results of this inquiry by 
VA letter dated in February 1996 as well as in the February 
1998 SSOC.  Available records have been associated with the 
assembled record.  Furthermore, the Board is not aware of the 
existence of additional relevant evidence that could serve to 
reopen the appellant's claim for service connection for a 
right knee disorder or that would establish eligibility for 
nonservice-connected pension benefits.  Therefore, the Board 
may proceed with its appellate review without prejudice to 
the appellant.  See 38 C.F.R. § 3.159(c)(4)(C)(iii), 66 Fed. 
Reg. 45,620 (Aug. 29, 2001); Bernard v. Brown, 4 Vet. App. 
384 (1993).  


I. New and Material Claim

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a right 
knee disorder.  The requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board observes that the RO initially denied service 
connection for a torn ligament of the right knee in an August 
1968 rating decision on the basis that this disability 
preexisted service and was not aggravated beyond the normal 
progression of the disease in service.  See 38 U.S.CA. 
§§ 1111, 1153 (West 1991); 38 C.F.R. §§ 3.304, 3.306 (2001).  
The appellant was informed of this denial and his appellate 
rights by letter dated August 22, 1968, but no submissions 
were received from him in the year following the date of 
notification.  In November 1977, the appellant filed a new 
application for a right knee disorder with the Detroit, 
Michigan RO.  In a December 1977 letter, the Detroit RO 
indicated that the appellant would have to submit new and 
material evidence for reconsideration of his claim.  This 
letter contains no information regarding the appellate rights 
of the appellant.  The appellant submitted another 
application for the same benefit with the Detroit RO in April 
1978, along with a letter that the appellant had sent to his 
congressman.  In May 1978, the RO responded with a letter to 
the congressman, but apparently not to the appellant.

Since the appellant did not appeal the August 1968 decision, 
that decision is "final."  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 20.1103 (2001).  Because the 
appellant was not informed of his appellate rights in the 
December 1977 letter and apparently was not furnished with a 
copy of the May 1978 letter to his congressman, the Board 
finds that neither of these are final decisions within the 
meaning of the statute.  Therefore, the evidence that must be 
considered in determining whether new and material evidence 
has been submitted in this case is any evidence added to the 
record following the August 1968 rating decision.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  Second, if VA determines that 
the evidence is new and material, VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The pertinent evidence that was of record at the time of the 
RO's August 1968 decision consisted primarily of his service 
medical records, which included the appellant's June 1966 
enlistment examination report, on which the examiner noted a 
minor disability (repair of a right torn medial meniscus in 
September 1965 following a football injury); the summary of 
defects included this disorder as well as 2nd degree pes 
planus and the veteran was found fit for duty.  He was given 
a "2" physical profile for lower extremities including the 
feet and legs.  [The "PULHES" profile reflects the overall 
physical and psychiatric condition of an individual on a 
scale of 1 (high level of fitness) to 4 (a medical condition 
or physical defect which is below the level of medical 
fitness for retention in the military service.  The "P" 
stands for "physical capacity or stamina;" the "U" 
indicates "upper extremities;" the "L" is indicative of the 
"lower extremities;" the "H" reflects the state of the 
"hearing and ear;" the "E" is indicative of the eyes; and the 
"S" stands for psychiatric condition.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992).]  Service medical 
records also include two sick call visits for right knee 
pain.  A July 1966 EPTS separation examination report as well 
as a Medical Board report also dated in July 1966 document a 
postoperative lax anterior cruciate ligament in the right 
knee with past history of meniscectomy.  It was noted that 
the condition had existed prior to entry into service and 
that the condition had not been aggravated beyond the normal 
progression of the disease.  He was given a "4" physical 
profile for lower extremities, and it was recommended the 
veteran be discharged from service.

The additional evidence that has been associated with the 
claims file since the RO's August 1968 decision includes: 
private medical records from the University of Louisville 
Hospital, the Western Baptist Hospital and the Tri-County 
Community Hospital and various statements from the appellant 
and his representative.   

The medical records added to the claims file since July 1968, 
however, contain no complaints of or treatment for right knee 
symptomatology.  To the extent that this evidence concerns 
any disabilities of the right lower extremity, these records 
document post-service treatment for right hip complaints, and 
cellulitis and diabetic ulcer of the right foot.  The right 
knee surgery is noted in some of these records by history 
only.  While this evidence is clearly new in that it is not 
redundant or cumulative of other evidence previously 
considered, the evidence is not material to the issue under 
consideration and thus, is not so significant that it must be 
considered in order to fairly decide the merits of the 
appellant's claim.

In this regard, the Board notes that the new evidence does 
not include a medical opinion that the veteran's right knee 
disorder was incurred in or aggravated by service.  The law 
provides that, with respect to questions involving diagnosis 
or medical causation, credible medical evidence is required.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  The Board 
recognizes that the appellant has argued that his current 
right knee disorder is etiologically related to service and 
contended in an April 1978 letter to his congressman that the 
Western Baptist Hospital physician, who performed the 
September 1965 knee surgery, told him that his right knee was 
reinjured in service.  The RO obtained records from the 
Western Baptist Hospital, but they did not include a medical 
opinion concerning the appellant's right knee disorder.  To 
the extent that the appellant's assertion that his right knee 
disorder was aggravated in service is based on what he may 
have been told by a private physician, such an assertion does 
not constitute competent evidence.  Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (statement of appellant as to what a doctor 
told him is not sufficient to establish a medical diagnosis).  
Similarly, the appellant's statements that his right knee 
disorder is attributable to his active service do not 
establish the necessary nexus, see Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions), or provide a sufficient 
basis for reopening the previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  Based on the 
foregoing, the Board concludes that, inasmuch as no new and 
material evidence has been presented to reopen the previously 
disallowed claim, the RO's August 1968 decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.  38 C.F.R. § 3.156(a) (2000). 

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim for 
service connection for a right knee disorder and to explain 
why his current attempt to reopen the claim has failed. 


II. Nonservice-connected Pension Claim

The appellant maintains that he meets the basic eligibility 
requirements outlined in 38 U.S.C.A. § 1521(j) (West 1991) 
for a nonservice-connected (NSC) pension.  He contends that 
he reinjured his right knee while in basic training during a 
period of war (Vietnam Era) for which he should be service 
connected.

The law authorizes payment of pension to a veteran who is 
permanently and totally disabled not due to misconduct and 
who served in the active military, naval or air service: (1) 
for 90 days or more during a period of war; (2) during a 
period of war and was discharged or released from such 
service for a service-connected disability; (3) for a period 
of 90 consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. 
§§ 1501, 1502, 1521 (West 1991); Veterans Education and 
Benefits Expansion Act of 2001 (VEBEA), Pub. L. No. 107-103, 
115 Stat. 976 (2001); 38 C.F.R. § 3.3 (2001).  Although the 
revisions to the nonservice-connected pension statutory 
provisions set forth in the VEBEA were retroactive to 
September 17, 2001, they did change the eligibility 
requirements pertaining to the claimant in this case.  

The Vietnam Era for veterans who did not serve in the 
Republic of Vietnam began on August 5, 1964 and ended on May 
7, 1975.  38 C.F.R. § 3.2(f) (2001).  

Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  38 C.F.R. §§ 3.340(b), 4.15 (2001).

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a) (2001).

As noted above, the appellant served from June 16 to July 14, 
1966, for a total of 29 days.  While the appellant served 
during the Vietnam Era, a period of war, his period of 
service does not meet any of the four criteria for basic 
eligibility for nonservice-connected pension benefits under 
38 U.S.C.A. § 1521(j) (West 1991).  The appellant did not 
serve on active duty for 90 days or more during a period of 
war.  He was not discharged or released from service for a 
service-connected disability, nor does the record indicate 
that he should have received such a discharge, contrary to 
the appellant's contentions that his right knee disorder 
should be service connected.  The veteran is not shown to 
have served on active duty for a period of 90 consecutive 
days or more which began or ended during a period of war.  
Finally, the veteran did not serve on active duty during more 
than one period of war for an aggregate of 90 days or more.

The appellant's DD Form 214 indicates that he was discharged 
from active service because of physical disability.  His 
service medical records reflect that he was recommended for 
discharge in July 1966 as a result of a lax anterior cruciate 
ligament on the right, which was determined to have existed 
prior to service and to have not been aggravated by service.  
The appellant later applied for service connection for a torn 
ligament of a right knee, which was denied in an August 1968 
rating decision.  The appellant did not appeal the rating 
decision, and the decision therefore is final.  See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2001).  As noted above, the RO continued the denial 
of this claim on the basis that no new and material evidence 
has been submitted to reopen the claim, and, in this 
decision, the Board has affirmed that denial.  In short, the 
appellant does not meet basic eligibility requirements for 
nonservice-connected pension benefits on the basis of 
discharge from service as a result of a service-connected 
disability.  Therefore, the appellant does not meet the basic 
eligibility requirements for a permanent and total disability 
rating for pension purposes under VA's laws and regulations.  

Accordingly, the Board concludes that, because the 
appellant's service does not meet any of the criteria 
described, he does not meet the basic eligibility 
requirements for nonservice-connected pension.  38 U.S.C.A. 
§ 1521(j).  As the disposition of this pension claim is based 
on the law, and not on the facts of the case, the claim must 
be denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As a 
consequence, basic eligibility for nonservice-connected 
pension benefits is precluded by law.  38 U.S.C.A. § 1521(a), 
(j); 38 C.F.R. § 3.3(a)(3). 



ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a right knee disorder, the 
claim is denied.

The claim for basic eligibility for nonservice-connected 
pension benefits is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

